Per Curiam,
This action is on the joint and several penal bond of the defendants to the plaintiff, conditioned that they “ shall well and truly indemnify and save harmless the said Annie Steele from all damage which may be sustained by her, by reason of the drilling and operating of said well, then this obligation to be void, otherwise to be and remain in full force and virtue.” The plaintiff alleged, and introduced testimony tending to prove, that she did sustain damage by reason of the drilling and operation of the oil well referred to in the bond. This necessarily presented questions of fact for the consideration of the jury, and the case was accordingly submitted to them by the learned trial judge in a charge that appears to be free from error. There is nothing in either of the excerpts from the charge, recited in the first and second specifications, of which defendant has just reason to complain.
Judgment affirmed.